Citation Nr: 1641537	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

 This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York, which reopened a previously denied service connection claim for hearing loss, but denied the merits of the claim.

In this decision, the Board reopens the service connection claim for bilateral hearing loss.  The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 2008 unappealed rating decision, the RO denied the Veteran's service connection claim for hearing loss.

2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015). 

2.  The evidence received subsequent to the last final rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's hearing loss claim, the Board concludes that there is no prejudice in the Board adjudicating this portion of the claim because the Board is taking action favorable to the Veteran by reopening the claim; to this extent only, that appeal is allowed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Petition to Reopen Previously Denied Service Connection Claim for Hearing Loss

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A June 2008 rating decision denied the Veteran' original claim for service connection for bilateral hearing loss.  The RO determined that there was no evidence of a current hearing loss disability related to service.  Because the Veteran did not appeal the decision, it became final. 

More recently, in October 2010, the Veteran sought to reopen his hearing loss claim.  He attributed his current hearing loss to jet engine noise exposure during service.  He indicated that he has not been exposed to any other noise exposure, occupational or recreational.

In the September 2011 rating decision, the RO conducted a de novo review of the claim and denied the claim on the merits.  Thereafter, this appeal then ensued.

Based on the procedural history as outlined above, the June 2008 rating decision is the last final decision as it relates to the Veteran's service connection claim for hearing loss.  Notably, since this last final rating decision, a 2010 VA medical opinion as well as September 2012 private opinions have been received and they address the etiology of the Veteran's hearing loss.  In addition, received in 2016 is a copy of a medical journal article authored by Dr. Sharon Kujawa which notes the possibility of delayed onset hearing as a result of noise exposure.  All of this noted evidence is new, and is considered material because it relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the hearing loss claim.  Accordingly, the criteria to reopen the service connection claim for bilateral hearing loss are met.
ORDER

New and material evidence having been received, the service connection claim for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

REMAND

Development is necessary prior to analyzing the merits of the hearing loss. 

The Veteran maintains that he has bilateral hearing loss as a result of acoustic trauma in service.  There is evidence of current bilateral hearing loss.  His military occupational specialty was a jet engine mechanic working along flight lines; as such exposure to acoustic trauma in service is conceded.  

Therefore, the dispositive issue is whether there is a nexus between the current hearing loss and the in-service acoustic trauma.  A December 2010 VA examiner determined that the Veteran's hearing loss is less likely as not related to his military service, and more likely related to the normal aging process. 

In support of the claim, the Veteran submitted two September 2012 medical opinions (one handwritten and one typewritten) authored by P.E.M., M.D. who is associated with the Rochester Otolaryngology Group, PC.  Such physician opined that the noise exposure while in service decreased the population of nerve cells enough to give him a more rapid and significant onset and progression of the sensorineural hearing loss associated with presbycusis.  

In further support of the claim, the Veteran's representative submitted a copy of an article authored by Dr. Sharon G. Kujawa which addresses the possibility of late onset hearing loss as a result of noise exposure. 

The Board finds that an updated VA opinion that considers the September 2012 private opinion and the line of research conducted by Dr. Sharon G. Kujawa.
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional outstanding relevant evidence, forward the Veteran's claims file to December 2010 VA audiology examiner for the purpose of obtaining an addendum as to the nature and etiology of the current bilateral hearing loss disability. 

The need for the Veteran to be re-examined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although a review of the claims file is imperative, attention is called to the following:

a.  The Veteran's STRs are unavailable (see August 2011 VA Memorandum).  

The absence of documented hearing loss while in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

b.  His DD-214 reflecting that his MOS was a jet engine mechanic.

c. January 1969 and May 1980 employment audiograms for Kodak; October 2010 private audiogram.

d.  December 2010 VA examination report diagnosing bilateral hearing loss and conceding loud noise exposure during service, but finding that the current hearing loss is less likely as not related to service, and more likely related to the normal aging process.

e.  September 2012 opinions authored by Dr. P.E.M.
September 2016 written brief presentation with attached journal article authored by Dr. Sharon Kujawa - Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11; 29(45):14077-85.  See additional articles below.

f.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

THEN, the examiner is asked to respond to the following:

i.  Specifically address whether the Veteran's claimed in-service incidents of daily exposure to loud noise from jet engine noise along flight lines, military and weapon noise, could result in or aggravate his current hearing loss. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. 

If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

ii.  Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11; 29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

 Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise. 

A complete rationale for any opinion expressed should be included in the examination report.

2.  Then, readjudicate the service connection claim for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


